Dismissed and Memorandum Opinion filed June 11, 2009







Dismissed
and Memorandum Opinion filed June 11, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00321-CR
____________
 
JAMES A. DOBBS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
54th District Court
McLennan County,
Texas
Trial Court Cause No. 2008-1525-C2
 

 
M E M O R A N D U M   O P I N I O N
Appellant
pled guilty to the offense of possession of a controlled substance and was
sentenced on January 5, 2009 to confinement for six years in the Texas
Department of Criminal Justice, Institutional Division.  No timely motion for
new trial was filed.  Appellant=s notice of appeal was not filed until March 12, 2009..




A
defendant=s notice of appeal must be filed within thirty days after sentence is imposed
when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal that complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208,
210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Seymore, Brown, and
Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).